Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Status of claims
The amendment filed on 05/29/2022 is acknowledged. Claims 7 and 16-18 have previously been canceled and claims 19-23 have been withdrawn. Claims 1-6 and 8-15 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/29/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are substantially modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terry et al. (US 6,596,401 B1) in view of Duan (US 5,225,473).
Terry et al. teach both chlorhexidine and salts being suitable antimicrobial actives in biocompatible, hydrophilic polyurethane-urea-silane copolymers having 7-12% by weight of silane (given the MW of urethane being 89 g/mol, urea being 60 g/mol, and silane being 32 g/mol, the polyurethane-urea-silane copolymers having 85.5% urethane and/or urea  repeating links based on 7% by weight of silane (assuming equal number of urethane and urea repeating links ((93%/((89+60)/2)) / (93%/((89+60)/2) + (7%/32)) = 85.5%)) prepared from 
one or more polyisocyanates, from one or more lubricious polymers having at least two same or different functional groups that are reactive with an isocyanate functional group, and from one or more organo-functional silanes having at least two same or different functional groups that are reactive with an isocyanate functional group and at least one functional group reactive with a silicone rubber substrate, 
for forming a coating which can be formed by mixing actives with monomers for forming the copolymer without deactivation of actives by the polymerization and exemplified polymerization temperature of prepolymer being 68 °C and 70 °C and forming copolymer with no heating (room temperature) in examples 1-3 and used as patch or bandage for topical delivery of pharmaceutical agents by spraying or brushing coating (entire reference, especially abstract, column 5, line 59-63, column 10, line 20-29,  column 13, line 28-33, column 14, line 62-66, column 16, line 46-51, and column 18, line 24-41 and example 1-3 and 6-9). No radiation is required for polymerization.

A polymer is polymerized to have many monomers which would include 10 or more than 10 monomers, i.e., the MW of monomer is less than about 10% of that of the polymerized polymer.

As to claim 1, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” As far as the examiner can tell (there is no clear indication), the basic characteristic of the claimed polymerizable composition is that it may be partially polymerized or essentially non-polymerized and is polymerizable and chemistries may comprise polyolefins, polyester polyurethanes or polyether polyurethanes, polyesters, and polyamides, polycarbonates, polyvinyl fluorides, polyacrylate or polymethacrylate, and modified polymers thereof (e.g., a hybrid). In this regard, Terry et al. teach polyurethane-urea-silane copolymers prepared from one or more polyisocyanates, from one or more lubricious polymers having at least two same or different functional groups that are reactive with an isocyanate functional group, and from one or more organo-functional silanes having at least two same or different functional groups that are reactive with an isocyanate functional group and at least one functional group reactive with a silicone rubber substrate, i.e., the inclusion of lubricious polymers and organo-functional silanes in the polymerizable composition taught by Terry et al. does not affect the basic and novel characteristic(s) of the claimed polymerizable composition in the claimed method.

Terry et al. teach the reaction can be facilitated by performing the polymerization in a dry organic solvent (the paragraph bridges column 7 and 8), i.e., solvent is not a must have component (the instant claims 8 and 9). The formation of urethane bond is initiated by catalyst (column 7, line 27 through column 8, line 29 and column 9, line 42-55), i.e., no external source of radiation, 100% chemistry of the instant claim 15. 

The limitation in claim 14 is intended use for the article produced by the claimed method. The intended use of the composition produced by the claimed method does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.

Terry et al. do not teach continuously forming the chlorhexidine-containing polymer on a web.
This deficiency is cured by Duan whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Terry et al. and Duan to specify the spraying method in the process taught by Terry et al. being continuous web. Using continuous web coating method for producing drug-in-polymer adhesive was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the spraying method in the process taught by Terry et al. with continuous web flows from continuous web having been used in the prior art, and from continuous web being recognized in the prior art as useful for the same purpose. Furthermore, both batch (coating on substrate) and continuous forming on web are disclosed as suitable methods of forming drug-in-polymer adhesive (paragraph 29); and thus the criticality of continuous forming on web over spread-on-sheet is not established and either coating on substrate method or continuous web is design choices with no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).
Terry et al. do not teach the same polymerization temperature in claims 2-3.
This deficiency is cured by the rational that it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to determine a reaction temperature.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical while the instant claim 1 recites less than about 80 °C and thus the criticality of the claimed less than about 40 °C (claim 2) and about room temperature (claim 3) vs 68 and 70 °C taught by Terry et al.

Response to Applicants’ arguments:
Applicant’s arguments presented in the response filed after non-final rejection and interview agenda were either addressed in the previous responses (final rejection dated 03/04/2022 and the interview summary dated 12/09/2021) and applicant’s arguments based on the amendments are addressed in the modified rejection above.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terry et al. (US 6,596,401 B1) and Duan (US 5,225,473), and further in view of Greff et al. (US 6,102,205).
The teachings of Terry et al. are discussed above and applied in the same manner. 
Terry et al. do not specify the polymerization being initiated using at least one radiation source selected from UV radiation and electron beam radiation.
This deficiency is cured by Greff et al. who teach a process of preparing antimicrobial prepolymer composition comprising
a polymerizable biocompatible urethane acrylate prepolymer in monomeric form and
an antimicrobially effective amount of a complex of iodine molecules with a biocompatible polymer or chlorhexidine salts;
wherein the composition is spread on parafilm sheet to form a thin adhesive film with the whole process being in ambient condition (room temperature) as exemplified in example 1 and 2; 
exemplified antimicrobial prepolymer composition with no solvent in example 2; and 
polymerization being initiated by UV light (the instant claim 10), i.e., not thermally initiated (the instant claim 11) and thus also 100% reactive chemistry as explained below in the 3rd 103 rejection (the instant claim 15) (entire reference, especially abstract, column 6, line 21-27 and line 49 through column 7, line 3, column 7, line 24-30, column 8, line 21-34, examples 1-3, and claims 1 and 2). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Terry et al. and Greff et al. to utilize UV initiators in the polymerization taught by Terry et al. Utilize UV initiators in the polymerization was well known to a person of ordinary skill in the art at the time of the invention. The motivation for utilizing UV initiators in the polymerization flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Furthermore, both utilizing at least one radiation source for polymerization and not utilizing at least one radiation source for polymerization are disclosed as suitable for polymerization (paragraph 28, 29, and 32) and the instant claims 10, 11, and 15; and thus the criticality of utilizing UV initiators in the polymerization over not utilizing UV initiators in the polymerization is not established and either utilizing UV initiators in the polymerization or not utilizing UV initiators in the polymerization is design choices with no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greff et al. (US 6,102,205) as evidenced by Swiderski et al. (Urethane Acrylate Oligomers and UV/EB Curing: A Disruptive Technology for Traditional Urethane Prepolymer, https://dymax-oc.com/images/pdf/literature/papers/urethane_acrylate_oligomers_and_uv_eb_curing.pdf) in view of Duan (US 5,225,473).
Greff et al.’s teachings are discussed above and applied in the same manner. According to Swiderski et al. urethane acrylate is formed by reacting isocyanate groups on urethane with acrylic acid groups (isocyanate-reactive component) (page 1 and 2).

A polymer is polymerized to have many monomers which would include 10 or more than 10 monomers, i.e., the MW of monomer is less than about 10% of that of the polymerized polymer.

As to claim 1, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” As far as the examiner can tell (there is no clear indication), the basic characteristic of the claimed polymerizable composition is that it may be partially polymerized or essentially non-polymerized and is polymerizable and chemistries may comprise polyolefins, polyester polyurethanes or polyether polyurethanes, polyesters, and polyamides, polycarbonates, polyvinyl fluorides, polyacrylate or polymethacrylate, and modified polymers thereof (e.g., a hybrid). In this regard, Greff et al. teach a polymerizable biocompatible urethane acrylate prepolymer in monomeric form which is formed by reacting isocyanate groups on urethane with acrylic acid groups (isocyanate-reactive component) according to Swiderski et al., i.e., the inclusion of acrylic groups in the polymerizable composition taught by Greff et al. does not affect the basic and novel characteristic(s) of the claimed polymerizable composition in the claimed method.

Since the method taught by Greff et al. has the same process temperature, thus would be the same chlorhexidine decomposition (due to high temperature) as claimed in claim 4. 
The limitation in claim 14 is intended use for the article produced by the claimed method. The intended use of the composition produced by the claimed method does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.

The instant specification does not define “100% reactive chemistry is used to form the chlorhexidine-containing polymer” recited in claim 15 and the only disclosure in the instant specification related to the claimed “100% reactive chemistry is used to form the chlorhexidine-containing polymer” is in paragraph 31 and 32 in exemplified embodiments: no or minimal radiation (e.g., thermal, electron beam, or ultraviolet radiation) which is exemplary and thus not served as definition to set a clear meets and bounds of the meaning of “100% reactive chemistry is used to form the chlorhexidine-containing polymer”. The “minimum radiation (e.g., thermal, electron beam, or ultraviolet radiation)” is not defined to set the meets and bounds of the meaning of “minimum radiation (e.g., thermal, electron beam, or ultraviolet radiation)” and thus “100% reactive chemistry is used to form the chlorhexidine-containing polymer” recited in claim 15 is construed as allowing the use of thermal, electron beam, or ultraviolet radiation. Furthermore, the instant specification also discloses polymerization of the polymerizable composition is initiated using at least one radiation source selected from ultraviolet radiation, thermal radiation, and electron beam radiation (paragraph 28) and the instant claim 10 recites using at least one radiation source and thus the criticality of 100% chemistry with none or minimum radiation source for polymerization over using at least one radiation source is not established and either using at least one radiation source or 100% chemistry with none or minimum radiation source for polymerization is design choices with no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).

Greff et al.’s teachings of urethane acrylate encompass >0% and <100% urethane. Greff et al. do not specify the percentage of urethane repeating links in the polymer polymerized from urethane acrylate being ≥80%.
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of urethane repeating links in the polymerized polymer is ≥80% and the range of urethane repeating links in the polymer polymerized from urethane acrylate taught in the prior art is >0% and <100% and therefor, includes the claimed range. Furthermore, according to the instant specification, the polymer prepared from the claimed method can be polymer comprising at least one base polymer selected from polycarbonates, polyvinyl fluorides, poly(meth)acrylates, polyurethanes, and modified polymers thereof (paragraph 13) and thus the criticality of the polymer prepared from the claimed method having ≥80% urethan repeating links is not established.

Greff et al. do not specify an embodiment with chlorhexidine salts being the antimicrobial agent.
This deficiency is cured by the rationale that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Greff et al. to replace the complex of iodine molecules with a biocompatible polymer taught by Greff et al. in examples 1 and 2 with chlorhexidine salts. Chlorhexidine salts being in place of a complex of iodine molecules with a biocompatible polymer or was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing in the complex of iodine molecules with a biocompatible polymer taught by Greff et al. in examples 1 and 2 with chlorhexidine salts flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
Greff et al. do not specify continuously forming the chlorhexidine-containing polymer on a web.
This deficiency is cured by Duan who teaches drug-containing polymerizable adhesive composition being casting onto a release liner or being fed onto a continuous web to be polymerized (entire reference, especially abstract, column 8, line 23-32, and examples 1 and 10-18).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Greff et al. and Duan to replace the spread-on-sheet (casting) method in the process taught by Greff et al. with continuous web. Using both casting onto a release liner and continuous web coating method for producing drug-in-polymer adhesive was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the spread-on-sheet (casting) method in the process taught by Greff et al. with continuous web flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. Furthermore, both batch (coating on substrate) and continuous forming on web are disclosed as suitable methods of forming drug-in-polymer adhesive (paragraph 29); and thus the criticality of continuous forming on web over spread-on-sheet is not established and either coating on substrate method or continuous web is design choices with no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).

Response to Applicants’ arguments:
Applicant’s arguments presented in the response filed after non-final rejection and interview agenda were either addressed in the previous responses (final rejection dated 03/04/2022 and the interview summary dated 12/09/2021) and applicant’s arguments based on the amendments are addressed in the modified rejection above.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Greff et al. (US 6,102,205) and Duan (US 5,225,473) as evidenced by Swiderski et al. (Urethane Acrylate Oligomers and UV/EB Curing: A Disruptive Technology for Traditional Urethane Prepolymer, https://dymax-oc.com/images/pdf/literature/papers/urethane_acrylate_oligomers_and_uv_eb_curing.pdf), further in view of Terry et al. (US 6,596,401 B1).
The teachings of Greff et al. are discussed above and applied in the same manner.
Greff et al. do not teach antimicrobial being consisting essentially of free base chlorhexidine.
This deficiency is cured by Terry et al. who teach both chlorhexidine and salts being suitable antimicrobial actives in biocompatible, hydrophilic polyurethane-urea-silane copolymers prepared
from one or more polyisocyanates, from one or more lubricious polymers having at least two same or different functional groups that are reactive with an isocyanate functional group, and from one or more organo-functional silanes having at least two same or different functional groups that are reactive with an isocyanate functional group and at least one functional group reactive with a silicone rubber substrate, 
for forming a coating which can be formed by mixing actives with monomers for forming the copolymer without deactivation of actives by the polymerization and exemplified polymerization temperature of prepolymer being 68 °C and 70 °C and forming copolymer with no heating (room temperature) in examples 1-3 and used as patch or bandage for topical delivery of pharmaceutical agents by spraying or brushing coating (entire reference, especially abstract, column 5, line 59-63, column 10, line 20-29,  column 13, line 28-33, column 14, line 62-66, column 16, line 46-51, and column 18, line 24-41 and example 1-3 and 6-9). No radiation is required for polymerization.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Greff et al. and Terry et al. to replace the chlorhexidine salt in the composition taught by Greff et al. with chlorhexidine free base. Both chlorhexidine free base and salts being suitable in polymer base for forming a coating was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the chlorhexidine salt in the composition taught by Greff et al. with chlorhexidine free base flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 3rd 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson et al. (US 6,579,539 B2) as evidenced by Kayalvizhi et al. (Poly(urethane–urea) based on functionalized polystyrene with HMDI: Synthesis and characterization, https://www.sciencedirect.com/science/article/pii/S1878535215000945) in view of Duan (US 5,225,473).
Lawson et al. teach a method for producing a microbe resistant article comprising
preparing a coating solution capable of producing a coating by dissolving polymer or monomers of polyurethane which react to form polyether polyurethaneurea block copolymer (polyurethane based) in solvent;
incorporating at least one antimicrobial agent chlorhexidine into the coating solution; and
coating (film) over the metallic silver layer with the coating solution containing the antimicrobial agent; and
exemplify in example that no heating is required during the process, i.e., room temperature and no external source of thermal radiation (entire reference, especially abstract and claims 10, 13, and 14). 
According to Kayalvizhi et al. poly(urethane–urea) is formed from reacting isocyanate groups with dihydroxy groups and diamine groups (isocyanate-reactive component) (abstract and scheme 1).

A polymer is polymerized to have many monomers which would include 10 or more than 10 monomers, i.e., the MW of monomer is less than about 10% of that of the polymerized polymer.

As to claim 1, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” As far as the examiner can tell (there is no clear indication), the basic characteristic of the claimed polymerizable composition is that it may be partially polymerized or essentially non-polymerized and is polymerizable and chemistries may comprise polyolefins, polyester polyurethanes or polyether polyurethanes, polyesters, and polyamides, polycarbonates, polyvinyl fluorides, polyacrylate or polymethacrylate, and modified polymers thereof (e.g., a hybrid). In this regard, Greff et al. teach a polymerizable biocompatible urethane acrylate prepolymer in monomeric form which is formed by reacting isocyanate groups on urethane with acrylic acid groups (isocyanate-reactive component) according to Swiderski et al., i.e., the inclusion of acrylic groups in the polymerizable composition taught by Greff et al. does not affect the basic and novel characteristic(s) of the claimed polymerizable composition in the claimed method.

The instant specification does not define “100% reactive chemistry is used to form the chlorhexidine-containing polymer” recited in claim 15 and the only disclosure in the instant specification related to the claimed “100% reactive chemistry is used to form the chlorhexidine-containing polymer” is in paragraph 31 and 32 in exemplified embodiments: no or minimal radiation (e.g., thermal, electron beam, or ultraviolet radiation) which is exemplary and thus not served as definition to set a clear meets and bounds of the meaning of “100% reactive chemistry is used to form the chlorhexidine-containing polymer”. The “minimum radiation (e.g., thermal, electron beam, or ultraviolet radiation)” is not defined to set the meets and bounds of the meaning of “minimum radiation (e.g., thermal, electron beam, or ultraviolet radiation)” and thus “100% reactive chemistry is used to form the chlorhexidine-containing polymer” recited in claim 15 is construed as not using or allowing the use of thermal, electron beam, or ultraviolet radiation. 

Since the method taught by Lawson et al. has the same process temperature, thus would be the same chlorhexidine decomposition as claimed in claim 4.

Since the coating stays on the article without additional adhesive, the coating is adhesive to the article to be coated (claim 13).

The limitation in claim 14 is intended use for the article produced by the claimed method. The intended use of the composition produced by the claimed method does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.

Lawson et al.’s teachings of polyether polyurethaneurea block copolymer encompass >0% and <100% urethane-urea. Lawson et al. do not specify the percentage of urethane-urea repeating links in the polyether polyurethaneurea block copolymer being ≥80%.
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of urethane repeating links in the polymerized polymer is ≥80% and the range of urethane repeating links in the polyether polyurethaneurea block copolyme taught in the prior art is >0% and <100% and therefor, includes the claimed range. Furthermore, according to the instant specification, the polymer prepared from the claimed method can be polyurethanes (e.g., polyester polyurethane or polyether polyurethane) (paragraph 21) and thus the criticality of the polymer prepared from the claimed method having ≥80% urethan repeating links is not established.

Lawson et al. do not specify continuously forming the chlorhexidine-containing polymer on a web.
This deficiency is cured by Duan whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lawson et al. and Duan to specify the coating method in the process taught by Lawson et al. being continuous web. Using continuous web coating method for producing drug-in-polymer adhesive was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the coating method in the process taught by Lawson et al. being continuous web flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. Furthermore, both batch (coating on substrate) and continuous forming on web are disclosed as suitable methods of forming drug-in-polymer adhesive (paragraph 29); and thus, the criticality of continuous forming on web over spread-on-sheet is not established and either coating on substrate method or continuous web is design choices with no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).

Response to Applicants’ arguments:
Applicant’s arguments presented in the response filed after non-final rejection and interview agenda were either addressed in the previous responses (final rejection dated 03/04/2022 and the interview summary dated 12/09/2021) and applicant’s arguments based on the amendments are addressed in the modified rejection above.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson et al. (US 6,579,539 B2) and Duan (US 5,225,473) as evidenced by Kayalvizhi et al. (Poly(urethane–urea) based on functionalized polystyrene with HMDI: Synthesis and characterization, https://www.sciencedirect.com/science/article/pii/S1878535215000945), and further in view of Terry et al. (US 6,596,401 B1).
The teachings of Lawson et al. are discussed above and applied in the same manner.
Lawson et al. do not teach the antimicrobial agent chlorhexidine being a salt.
This deficiency is cured by Terry et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lawson et al. and Terry et al. to replace the chlorhexidine in the composition taught by Lawson et al. with chlorhexidine salt. Both chlorhexidine free base and salts being suitable in polymer base for forming a coating was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the chlorhexidine in the composition taught by Lawson et al. with chlorhexidine salt flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 
	
Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 1st and 5th 103 rejections, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson et al. (US 6,579,539 B2) and Duan (US 5,225,473) as evidenced by Kayalvizhi et al. (Poly(urethane–urea) based on functionalized polystyrene with HMDI: Synthesis and Characterization, https://www.sciencedirect.com/science/article/pii/S1878535215000945), and further in view of Greff et al. (US 6,102,205).
The teachings of Lawson et al. are discussed above and applied in the same manner.
Lawson et al. do not specify the polymerization being initiated using at least one radiation source selected from UV radiation and electron beam radiation.
This deficiency is cured by Greff et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lawson et al. and Greff et al. to utilize UV initiators in the polymerization taught by Lawson et al. Utilize UV initiators in the polymerization was well known to a person of ordinary skill in the art at the time of the invention. The motivation for utilizing UV initiators in the polymerization flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Furthermore, both utilizing at least one radiation source for polymerization and not utilizing at least one radiation source for polymerization are disclosed as suitable for polymerization (paragraph 28, 29, and 32) and the instant claims 10, 11, and 15; and thus the criticality of utilizing UV initiators in the polymerization over not utilizing UV initiators in the polymerization is not established and either utilizing UV initiators in the polymerization or not utilizing UV initiators in the polymerization is design choices with no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 5th 103 rejections, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612